Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				DETAILED ACTION
1.	This is in response to amendment filed on 04/05/2021 in which claim 1-21 are presented for examination. 
				(3) Status of Claims
	2.	Claims 1-21 are pending, of which claims 1, 11 and 21 are in independent form.

Response to Arguments
	3.	Applicant's amendment filed 04/05/2021 has been fully considered but they are 

not persuasive. Applicant argues in substance.
	
	On page 8 of the argument, the Applicant stated that “"receiving ... an indication to place the annotation in a plurality of videos associated with a user account in which the subset of videos is associated." Applicant respectfully submits that presenting a plurality of comments on a video timeline is clearly not an indication "to place the annotation in a plurality of videos".
Examiner respectfully disagrees.   Latulipe’s reference’s discloses user can annotate the videos 
(Para[0007][0092]) and vidoes includes more than one video.   Latulipe’s reference’s also discloses 
annotation associated with user account(Para[0030]).   However examiner did not explicitly depend on 
Latulip’s reference to teach that limitation.    Examiner used Latulipe’s reference to teach the limitation 
e.g. annotation associated with the user account and Badoiu’s reference to teach annotating multiple 
videos (fig 6 Para[0065-0068]).  Therefore, combination of both Badoiu’s and Latulipe’s references teach 
the claimed limitation.

	On page 8 of the argument, the Applicant stated that combination of Badoiu and Latulipe does 

not disclose or suggest the method for presenting annotations across multiple videos of claim 1.

Examiner respectfully disagrees.  Badoiu reference discloses annotation (e.g. annotation#2) propagated 

On multiple video (e.g. 600-651) and therefore, examiner found the Applicant’s argument to 

unpersuasive.

	On page 8 of the argument, the Applicant stated that Latulipe also cannot and does not disclose or suggest "identifying, using a hardware processor, the user account associated with the subset of videos and identifying the plurality of videos associated with the user account."
Examiner respectfully disagrees.  Latulipe reference discloses data corresponding to the video, and data corresponding to a plurality of comments associated with the video, each of the plurality of comments being associated with a particular user account of a plurality of user accounts(Para[0033]).  Latulipe also discloses user can annotate videos(Para[0006-007][00085]).  Therefore, examiner found the Applicant’s argument to be unpersuasive.
While the claims as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

				Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	4.	Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C 103(a) as being unpatentable over Badoiu et al. (US2009/0210779) published on August 20, 2009  in view of Latulipe et al. (US PG Pub 2013/0145269) published on June 06, 2013

	As per claim 1, 11 and 21, Badoiu teaches: A method for presenting annotations across multiple videos, the method comprising: 
receiving a selection of a subset of videos that includes at least a first video and a second video for annotation (fig 6 Para[0065-0068] annotation associated with multiple video, as taught by Badoiu);
in response to receiving the selection of the subset of videos for annotation and the indication to place the annotation in the plurality of videos (fig 3, 6 and 8 Para[0040][0062][0068 discloses annotations are indicated on a timeline.  Annotation 2 can be on multiple video frames, as taught by Badoiu), 
and causing an annotation interface for configuring a first annotation in the plurality of videos to be presented(fig 3, 6 and 8 Para[0040][0062][0068 discloses annotation 2 can be on multiple video frames, as taught by Badoiu), wherein the annotation interface includes a position selection within each video in the plurality of videos for placing the first annotation and a time selection for the first annotation to be presented within each video in the plurality of videos(fig 3, 6 and 8 Para[0040][0062][0068][0084] discloses annotation 2 can be on multiple video frames.  Annotation clip can be displayed on a time line e.g. 310a-e and 850a , as taught by Badoiu), wherein the position selection and the time selection associated with the first annotation are to be applied to each video in the plurality of videos(fig 3, 6 and 8 Para[0040][0062][0068][0084] discloses annotation 2 can be on multiple video frames.  Annotation clip can be displayed on a time line.  Annotation  , as taught by Badoiu),.
	Badoiu does not explicitly teach and an indication to place the annotation in a plurality of videos associated with a user account in which the subset of videos is associated;
associated with the user account,
identifying, using a hardware processor, the user account associated with the subset of videos and identifying the plurality of videos associated with the user account.
	On the other hand, Latulipe teaches an indication to place the annotation in a plurality of videos associated with a user account in which the subset of videos is associated(Para[0030][0033] comment associated with a video corresponding to an account, as taught by Latulipe);
associated with the user account(Para[0030], as taught by Latulipe),
(Para[0030][0033] video corresponding to an account, as taught by Latulipe);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Badoiu invention with the teaching of Latulipe because doing so result in allows user comments to be associated with that user, and additionally might provide access to private videos that are not publicly 
Available. 

	As per claim 2 and 12, the combination of  Badoiu and Latulipe teaches in response to receiving user inputs in the annotation interface that configure the position selection and the time selection associated with the first annotation, associating the first annotation with the first video, associating the first annotation with the second video (Para[008][0035][0062][0068], as taught by Bolou), and associating the first annotation with each of the plurality of videos, wherein the first video, the second video (Para[008][0035][0062][0068] fig 6, as taught by Bolou), and the plurality of videos are associated with the user account(Para[0030][0033] video corresponding to an account, as taught by Latulipe).

	As per claim 3 and 13, the combination of Badoiu and Latulipe teaches specifying a second annotation to be associated with the subset of videos(fig 6, as taught by Bolou); 
associating the second annotation with the first video of the subset of videos and associating the second annotation with the second video of the subset of videos(Para[0035][0062][0068] fig 6, as taught by Bolou); and 
causing the second annotation to be presented during playback of each of the subset of videos, including both the first video and the second video(Para[0068], as taught by Bolou).

	As per claim 4 and 14, the combination of Badoiu and Latulipe teaches wherein time selection of the annotation interface includes a display time selection for the first annotation to begin being presented (Para[0035] fig 3 and 8, as taught by Bolou) and a time duration selection for the first annotation to be presented(Para[0035] fig 3 and 8-9, as taught by Bolou).

	As per claim 5 and 15, the combination of Badoiu and Latulipe teaches further comprising inhibiting presentation of the first annotation during playback of videos(fig 6-8, as taught by Badoiu) associated with the user account that are not included in the subset of videos(Para[0030][0033] video corresponding to an account, as taught by Latulipe).

	As per claim 7 and 17, the combination of Badoiu and Latulipe teaches subsequent to associating the first annotation with the plurality of videos (fig 6, as taught by Badoiu), determining that a new video has been associated with the user account(Para[0030][0033] comment associated with a video corresponding to an account, as taught by Latulipe); and causing the first annotation to be presented during playback of the new video (Para[0068], as taught by Badoiu).

	As per claim 8 and 18, the combination of Badoiu and Latulipe teaches wherein the plurality of videos is all videos associated with the user account(Para[0011], as taught by Latulipe).

	As per claim 9 and 19, the combination of Badoiu and Latulipe teaches wherein the annotation interface includes a preview of the first annotation within the selected first video at a position corresponding to the position selection and at times corresponding to the display time selection and the time duration selection (fig 8 shows preview, as taught by Badoiu).

	As per claim 10 and 20, the combination of Badoiu and Latulipe teaches further comprising causing content associated with the first annotation to be presented in response to selection of the first annotation during playback of one of the plurality of videos(fig 8 shows preview, as taught by Badoiu).

	5.	Claims 6 and 16 are rejected under 35 U.S.C 103(a) as being unpatentable over Badoiu et al. (US2009/0210779) published on August 20, 2009  in view of Latulipe et al. (US PG Pub 2013/0145269) published on June 06, 2013 in further view of Adcock (US PG Pub 2013/0094697) filed on October 13, 2011.

	As per claim 6 and 16, the combination of Badoiu and Latulipe does not teach further comprising selecting a new annotation to replace the first annotation periodically based on a rule.
	On the other hand, Adcock teaches further comprising selecting a new annotation to replace the first annotation periodically based on a rule(Para[0037], as taught by Adcock).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Badoiu and Latulipe invention with the teaching of Adcock because doing so result in increased efficiency by updating the annotation displayed on the content.  

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Tuesday, June 22, 2021